DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. Applicant argues that Zheng requires the use of an adhesive. However, the teachings of Zheng are not contrary to the current application. The "adhesive" of Zheng isn't an adhesive layer that glues the object to the stone part, it's the binder that binds the aggregates of the mixture into a singular part [0015]. The instant application teaches against the use of a "separate adhesive" [0011] and forms the pattern integrally, ie the pattern isn't just adhered to the stone part. Thus, the "adhesive" as used in Zheng is equivalent to the polyester utilized in the stone mixture of the instant application [0037]. Furthermore, assuming for the sake of argument that the "adhesive" of Zheng would be interpreted as a "separate adhesive," applicant admits that the stone mixture is "well known in the related art," and simply substituting the mixture of Zheng for that of applicant admitted prior art would render the claims obvious. Applicant argues that the adhesive of Zheng would make it incompatible with Banus vacuum and oscillation, but the examiner's arguments above also apply to this allegation. Furthermore, applicant is incorrect as the vacuum and oscillation of Banus is applied to fill the mold and eliminate voids. If anything this would improve adhesion between the filling mixture and patterns as there was more contact between them. As to newly added claim 7, the examiner does not rely on the previously cited references for this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0245682) in view of Banus (US 2015/0314475), Johnston (US 4466937), and Parks (US 4420525) alternatively in view of applicant admitted prior art.
As to claim 4, Zheng teaches a method for manufacturing an artificial stone slab with integrally formed patterns [Abstract], sequentially comprising steps of: preparing a plurality of patterns having various shapes through a pattern maker [0009, 0019]; mixing raw materials of artificial stone at a predetermined mixing ratio to prepare a mixture and filling the spaces in between the patterns without the use of a separate adhesive [0015, Fig 2]; setting the plurality of patterns to an inner side of a mold and adding the mixture from a top of the mold [0014, 0015]; separating the artificial stone slab molded with the plurality of patterns and the mixture from the rubber mold formed integrally without the use of separate adhesive [0019]; performing a curing process at a predetermined temperature to stabilize resins contained in the artificial stone slab separated from the rubber mold phrased as solidifying as the adhesive resins (AB adhesive) functions by curing [0015, 0016]; and performing a polishing process to remove projections on top of the artificial stone slab and to make surfaces of the artificial stone slab smooth[0008, 0017, claim 1].  
Zheng does not explicitly state using a rubber mold and placing the rubber mold in a vacuum chamber and applying oscillation to mold the artificial stone slab with the mixture densely filling in spaces between the plurality of patterns.
Banus teaches a stone slab production method that involves placing a rubber mold [0056, 0165] within vacuum chamber and applying oscillation phrased as vibration to the mold [0085, 0162-0164] and removes voids from the mixture to form a solid stone slab [Claim 1, 0143]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Zheng and have filled the spaces in between patterns by placing the mold into vacuum chamber and applying oscillation, as suggested by Banus, in order to eliminate void space within the mixture to form a solid slab.
Banus teaches a stone slab production method that involves utilizing a rubber mold that are easy to handle [0056, 0165] within vacuum chamber and applying oscillation phrased as vibration to the mold [0085, 0162-0164] and removes voids from the mixture to form a solid stone 
Zheng does not explicitly state setting the plurality of patterns onto a top of a sheet with the sheet placed into the mold and removing the sheet after forming the slab, and that the slab is cured outside of the mold. 
Johnston teaches a method of making venetian mosaic surfaces wherein chippings or patterns(12,14) are set on a sheet, which allows for greater control of their placement when cement is poured over them [col 3 line 21-33, col 3 line 47-col 4 line 10, Fig 1,2] and then removed from the surface after setting [col 1 line 67-col 2 line 2, col 4 line 24-29].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Zheng and utilized a sheet when forming the slab, as suggested by Johnston, in order to have greater control of the placement of objects in the slab.
Parks teaches a method of making decorative cement veneers [Abstract] wherein a sheet, wet cloth or paper, (5, 6) is placed into a mold (1) and the sheet and casting are removed from the mold prior to setting [col 7 line 45-57, Fig 1, 2] in order to make the original mold available for another casting while the first casting is cured in storage [col 1 line 65-col 2 line 5, Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Zheng and had placed the sheet in the mold to form the casting and removed the casting and cured it outside of the mold, as suggested by Parks, in order to make the mold available for an additional casting. 
Zheng does not explicitly state calibrating and polishing is applied to both sides of the slab.
Johnston teaches a method of making venetian mosaic surfaces wherein chippings or patterns(12,14) are set in a slab. Grounding (calibrating) and polishing both sides of the article in order to produce decorative articles with the patterns on both sides of the slab [col 7 line 40-65, col 1 line 43-46, col 4 line 29-42]. It would have been obvious to one of ordinary skill in the art 
While the examiner believes that Zheng demonstrates the feature of forming an integrally formed pattern without the use of a separate adhesive, in the alternative, applicant’s admitted prior art states that the mix utilized is well known for making stone slabs [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the mix of Zheng for the mix of applicant’s admitted prior art as such a mix had proven successful at creating stone slabs. 
As to claim 6, Zheng teaches the plurality of patterns comprises at least one of symbol phrased as shapes and color as they would necessarily have at least one color, the plurality of patterns comprises different sizes [Fig 1] and numbers phrased as amounts [Fig 1, 0009, 0019].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0245682) in view of Banus (US 2015/0314475), Johnston (US 4466937), and Parks (US 4420525) alternatively in view of applicant admitted prior art, as applied to claims 4 and 6 above, and in further view of Buskila (US 2011/0034586).
As to claim 5, Zheng does not explicitly state that the curing process is performed at 100 to 140 C for 10 to 30 minutes.  
Buskila teaches a method of forming an artificial marble slab [Abstract] wherein the curing process is at a temperature 80-115 C for 30-60 min in order for the slab to have natural stone properties with greater resistance to strain and impact [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Zheng and had the curing temperature be at 80-115 C for 30-60 min, as suggested by Buskila, in order for the slab to have natural stone properties with greater resistance to strain and impact. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0245682) in view of Banus (US 2015/0314475), Johnston (US 4466937), and Parks (US 4420525) alternatively in view of applicant admitted prior art, as applied to claims 4, 6 above, and in further view of Zheng II (US 2007/0232199).
As to claim 7, Zheng teaches using a mixture of materials as inlays including a portion of the plurality of patterns being made from a material different from the mixture as they are at least partially made of stone and other materials [0009, 0019] and that the backing is made of stone composite mixture [0015] and notes that they are patterns formed by water jet, but does not explicitly state a remaining portion of the plurality of the patterns being made from a same material as the mixture.
Zheng II teaches a method of making decorative inlays wherein made by water jet from stone and stone composite material [0007, 0008, 0020, 0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Zheng and utilized a portion of the decorative inlays as stone composite the same material as the mixture, as suggested by Zheng II, as both stone and stone composite materials had proven successful at making decorative inlays
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742